NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                   GILBERT RUIZ PERALTA, Petitioner.

                         No. 1 CA-CR 15-0663 PRPC
                              FILED 6-8-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2013-452689-001
          The Honorable Richard F. Albrecht, Judge Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By E. Catherine Leisch
Counsel for Respondent

Gilbert Ruiz Peralta, Kingman
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Kenton D. Jones and Judge Donn Kessler joined.
                            STATE v. PERALTA
                            Decision of the Court

D O W N I E, Judge:

¶1            Gilbert Ruiz Peralta petitions for review from the superior
court’s dismissal of his petition for post-conviction relief. For the following
reasons, we grant review but deny relief.

¶2            In 2014, Peralta pleaded guilty to failure to register as a sex
offender, and the superior court sentenced him as a repetitive offender to a
presumptive 4.5-year prison term. Peralta filed a timely notice of post-
conviction relief.

¶3            After Peralta’s appointed counsel notified the court that he
could identify no colorable claim for relief, Peralta filed a pro se petition for
post-conviction relief, claiming he was convicted in violation of his
constitutional rights and alleging ineffective assistance of counsel. The
superior court dismissed the petition, ruling Peralta had failed to state a
colorable claim for relief. This petition for review followed.

¶4               We review the summary dismissal of a petition for post-
conviction relief for abuse of discretion. State v. Bennett, 213 Ariz. 562, 566,
¶ 17 (2006). Summary dismissal is appropriate “[i]f the court . . . determines
that no . . . claim presents a material issue of fact or law which would entitle
the defendant to relief under this rule and that no purpose would be served
by any further proceedings.” Ariz. R. Crim. P. 32.6(c). To be entitled to an
evidentiary hearing, a petitioner must present a colorable claim. State v.
Krum, 183 Ariz. 288, 292 (1995). A colorable claim is one that, if the
allegations are true, would probably have changed the outcome. State v.
Amaral, 239 Ariz. 217, 220, ¶ 10 (2016).

¶5            All of Peralta’s claims for relief are predicated on the premise
he was not required to register as a sex offender. He offers several reasons
why his 1986 conviction for attempted sexual conduct with a minor did not
require registration, including: (1) the conviction was a misdemeanor; (2)
the plea agreement did not require registration; and (3) the superior court
did not order Peralta to register when he was sentenced for the sexual
conduct with a minor offense.

¶6            Arizona Revised Statutes (“A.R.S.”) section 13-3821, which
requires individuals convicted of specified offenses to register as sex
offenders, is not limited to felony offenses. The registration requirement
applies to all convictions for a violation or attempted violation of the
offenses listed in subsection (A), which includes “sexual conduct with a
minor.” A.R.S. § 13-3821(A)(4). Furthermore, because attempted sexual



                                       2
                           STATE v. PERALTA
                           Decision of the Court

conduct with a minor is an offense for which registration is statutorily
mandated, the absence of a reference to sex offender registration in the plea
agreement and the failure to expressly order registration at the 1986
sentencing is immaterial. See State v. Serrano, 234 Ariz. 491, 493, ¶ 7 (App.
2014) (Section 13–3821 “automatically imposes registration requirements
on individuals convicted of the criminal offenses set forth in subsection (A)
of the statute.”). Under these circumstances, the superior court did not
abuse its discretion by summarily dismissing Peralta’s petition because it
did not state a colorable claim for relief.

                          CONCLUSION

¶7           For the foregoing reasons, we grant review but deny relief.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3